Filed 7/8/22 In re Y.C. CA2/4

             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                  SECOND APPELLATE DISTRICT
                                                DIVISION FOUR




 In re Y.C, a Person Coming Under                                    B312454
 the Juvenile Court Law.

                                                                     (Los Angeles County
                                                                     Super. Ct. Nos.19CCJP00983,
                                                                     19CCJP00983D)
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,


           Plaintiff and Respondent,


           v.


 H.P.,


           Defendant and Appellant.




     APPEAL from an order of the Superior Court of Los Angeles County,
Linda L. Sun, Judge. Affirmed.
     Konrad S. Lee, under appointment by the Court of Appeal, for
Defendant and Appellant.
     Tarkian & Associates, Arezoo Pichvai, for Plaintiff and Respondent.

      Father H.P. appeals from the juvenile court’s order terminating his
parental rights over his daughter, Y., following a hearing pursuant to Welfare
and Institutions Code section 366.26.1 He argues that the trial court
considered improper factors and failed to account for the strong bond he had
with Y. in determining that the parental benefit exception did not apply. We
affirm.
                              BACKGROUND
I.    Referral and Petition
       The family consists of mother, M.C., father, their child Y. (born 2013),
and mother’s three other children, A. (born 2004), S. (born 2005), and J. (born
2007).2 The family came to the attention of the Los Angeles County
Department of Children and Family Services (DCFS) on February 11, 2019,
after A. told a school staff member that mother threatened to kill him and
herself with a gun. A. stated he was afraid for his siblings in the home. The
school staff member called the police, expressing concerns about sending A.
home.
       A DCFS children’s social worker (CSW) spoke with A. (then age 14) at
the police station on February 11, 2019. A. reported that he was fed “if
mother has enough money,” but that “sometimes there is no food.” A. stated
that father (A.’s stepfather) smoked marijuana in the home every day. He
also told the CSW that on one occasion, mother and father were arguing
about “his money and his drugs,” and that A. tried to break up the argument
but was almost “hit with the gun in the face.” A. also stated that father had
hit and injured J. and S. When asked about mother and father fighting, A.
recalled an incident where father hit mother, mother pushed father back, A.


1     All further statutory references are to the Welfare and Institutions
Code unless otherwise indicated.
 2    Mother, children A., S., and J., and their father, H.T., are not parties to
this appeal. We include facts related to them only as relevant here.

                                        2
stepped in and grabbed father, and father choked A. and threatened to beat
him up. A. stated that father then grabbed mother’s hair and started beating
her up. Regarding the allegations, A. stated that after an argument with
mother, he called maternal grandmother (MGM) and “told her I needed to
stay with her.” After mother learned he had done so, mother came into A.’s
room with a gun, pointed it at him, and said she would kill him and herself.
Mother told A. to “keep his mouth shut and tell grandma everything is ok.”
A. did as mother instructed. A. told police at the time that he was afraid to
tell anyone about what happened because he believed that father would
retaliate against him and physically harm him. A. also told the CSW that his
younger siblings would not tell the CSW anything because they were terrified
of mother and were coached.
       The CSW interviewed siblings S. (then 13), J. (then 11), and Y. (then 5)
the same day. The children stated that father did not live with them, but
often visited and slept over. S. denied seeing anyone physically fighting or
using drugs, and denied any physical discipline. When the CSW read the
allegations, S. began to cry. S. told the CSW that she did not want “anything
to happen to my mom,” but “I don’t want to be with her anymore.” J. stated
he had never seen mother and father fighting with their hands. When asked
about the allegations, J. quickly responded, “that never happened.” Y. denied
physical abuse and said she was not afraid of anyone in the home. She also
denied seeing any physical fighting between her parents. Y. denied seeing
any argument between A. and mother or seeing mother with a gun. The
CSW opined that Y. appeared to be coached.
       Mother met with the CSW the same day and denied any substance
abuse or physical discipline. She admitted a history of involvement with
DCFS and disclosed that law enforcement raided her home on suspicion of
guns but found none. Mother also admitted a history of domestic violence
with father and with H.T., the father of A., S., and J. Regarding the
allegations, mother stated that she and A. often argued but denied having a
gun in the home. She claimed that A. started becoming rebellious and lying
around age 8, after she and H.T. ended their relationship. Mother denied any
fights between father and A., except one “scuffle” where they shoved each



                                       3
other. DCFS attempted to contact father on February 12 but was unable to
reach him.
A CSW also spoke with MGM, who confirmed that A. called her a few days
prior and said he was having issues at home. MGM asked mother about it
and mother denied any issues. The following day, MGM received a call from
A.’s school that he did not feel well. When she arrived, A. stated he preferred
to kill himself rather than returning to mother’s house. MGM took A. to her
home and he told her that mother pointed a gun at her neck and threatened
to kill herself if A. told MGM what was going on at home. MGM stated that
all the children witnessed the incident, but A.’s siblings would not speak
about it because they are fearful and coached. A. also reported to MGM that
father had previously kicked him and hit S. MGM said she had seen mother
with bruises on her arms and additionally told the CSW father had given
mother a bloody nose about a year ago.
       Father’s criminal history included arrests in 2018 for possession of a
firearm and in 2015 and 2018 for domestic violence, as well as multiple
arrests related to possession and sale of controlled substances. The family
also had multiple prior referrals to DCFS, including in 2016, when law
enforcement searched mother’s home for marijuana, cash, guns, and gang
information pursuant to a search warrant against father. Father was not
there at the time. Mother denied having any guns and no guns or drugs were
found. Law enforcement indicated that there had been several prior calls for
domestic violence between mother and father. DCFS deemed the referral
substantiated for general neglect and the family participated in a voluntary
family maintenance case from March 2016 to March 2017. The case was
closed based on mother’s cooperation with DCFS and her completion of
parenting and domestic violence classes. In 2018, DCFS investigated
accusations of neglect after A. told his teacher that mother had kicked him
out of the house. A. later denied this occurrence and the referral was closed
as inconclusive. During the investigation, Y. stated that she had seen father
hitting mother and that A. and S. had to intervene. The rest of the family
denied any active domestic violence.
       The court detained the children on February 11, 2019 and placed them
with MGM. DCFS filed a dependency petition on February 13, 2019 on

                                       4
behalf of A., S., J., and Y. under section 300, subdivisions (a), (b)(1), and (j).3
In counts a-1, b-1, and j-1, the petition alleged that mother “demonstrated
aggressive and violent behavior” toward A. by pointing a gun at him and
threatening to kill him in the presence of the other children. Counts a-2 and
b-2 alleged that mother and father had a history of engaging in violent
altercations. The petition alleged that on a prior occasion, father struck
mother and pulled her hair in A.’s presence. Father then choked A. when he
intervened in the altercation. On another occasion, a gun was brandished
during a violent altercation between father and mother, also in A.’s presence.
DCFS also alleged that father had a history of a criminal conviction for
spousal abuse. In counts a-3, b-3, and j-2, the petition alleged that father
abused J. by striking him in the face with a shoe, causing his nose to bleed,
and that mother failed to protect the children from this abuse. Count b-4
alleged that father had a history of substance abuse, including daily abuse of
marijuana, rendering him incapable of caring for Y. The petition also alleged
that father was a registered “Controlled Substance Offender” with a history
of criminal convictions for possession and sale of controlled substances.
DCFS further alleged that mother knew of father’s substance abuse and
failed to protect the children by allowing them to reside with father.
       Mother appeared at the detention hearing, but DCFS had not been able
to locate father. The court found a prima facie case for jurisdiction over Y.
under section 300. The court ordered Y. removed from both parents and
ordered her continued placement with MGM. The court ordered monitored

3      Section 300 states, in relevant part, “A child who comes within any of
the following descriptions is within the jurisdiction of the juvenile court
which may adjudge that person to be a dependent child of the court: [¶](a)
The child has suffered, or there is a substantial risk that the child will suffer,
serious physical harm inflicted nonaccidentally upon the child by the child’s
parent or guardian. . . . [¶] (b)(1) The child has suffered, or there is a
substantial risk that the child will suffer, serious physical harm or illness, as
a result of the failure or inability of his or her parent . . . to adequately
supervise or protect the child. . . . [¶] (j) The child’s sibling has been abused
or neglected, as defined in subdivision (a), (b), . . . and there is a substantial
risk that the child will be abused or neglected, as defined in those
subdivisions.”

                                         5
visitation for mother and father with Y, and ordered father not to have any
contact with A., S., or J.
       DCFS filed a first amended petition in March 2019. The amended
petition added counts a-4, b-5, and j-3, alleging that on prior occasions father
physically abused S. by striking her face, pulling her hair, and dragging her
onto the floor.
II.    Jurisdiction/Disposition Report
       DCFS filed a jurisdiction/disposition report on March 8, 2019. DCFS
was continuing its efforts to contact father, but mother denied having his
contact information and stated that he did not currently reside with her.
Mother told DCFS that she last spoke to father on February 16, when he
called and asked to see Y. Mother told him about the DCFS case and father
said he did not want to talk to mother anymore and expressed disinterest in
dealing with DCFS or the court.
       DCFS reported additional interviews with the children regarding the
allegations of the petition. A. confirmed his prior statements regarding his
argument with mother and mother’s subsequent threats to shoot him and
herself. A. told DCFS that mother told him to lie but “I’m not going to lie
anymore.” A. also reiterated an incident where father was “under the
influence,” accused mother of taking his money, and then beat her up. When
A. intervened, father “grabbed me from my throat and told me to stay out of
it.” Father choked A. “to the point that I was going to pass out.” A. then left
the room with his siblings, who were “confused and scared.” A. also repeated
the allegation that father hit J. with a shoe and “made him bleed.” A.
reported that father had crystal methamphetamine, heroin, and other drugs,
which he would sell, and that he smoked marijuana “non-stop” at times. A.
told the CSW that father supervised the children while under the influence,
stating that father “wouldn’t really care about us. He would just send us to
our room while he was smoking but the smoke still goes up there.”
Regarding the newest allegations, A. stated that he and father got into a fight
after A. tried to leave. Father grabbed A. “from my shoulder aggressively,”
and “tried punching me a few times.” Father then “dropped me on the floor,
kicked me, messed up my leg.” S. began crying and told father to stop
fighting. Father followed S. into her room and demanded her phone. When

                                       6
she resisted, he “grabbed her by the hair and dropped her on the floor. And
he smacked her in the mouth.”
       In a reversal of her prior refusal to respond, S. confirmed that she saw
mother with a loaded revolver and that mother threatened to shoot herself.
S. stated that mother “used to tell us that if we told the police about this,
about the drugs, the guns, we will be taken from our family and hit. She was
lying.” S. also stated that father threatened to kill mother during an
argument, hit her, pulled her hair, put a gun to her head, and “whacked her
with the gun in her eye.” She confirmed that father choked A. and pulled S.’s
hair. S. also stated that father sold and used drugs, “has guns on him,” and
was “violent.” S. reported that father would strike her “a lot,” and confirmed
the recent fight between A. and father, followed by father taking S.’s phone so
she could not contact MGM. S. stated that father pulled her hair “so hard
that he pulled some out,” dragged her onto the floor, and also hit her in the
mouth.
       J. also recalled the incident with the gun, stating that mother
threatened to kill herself while holding father’s gun. J. stated that he saw
father hit mother and that father “smokes weed and it makes him mad.” J.
told DCFS that father grabbed S. by the hair “a lot” and that mother would
not do anything because “she was scared that [father] was going to hit her.”
A., S., and J. all expressed fear or discomfort with mother and father
resuming a relationship. A. stated that father was “the kind of person to
threaten you and if he has a gun, he’ll whip it out. If he’s intoxicated, he’ll
just shoot it.”
       Mother spoke with a DCFS dependency investigator (DI) on February
28, 2019. The DI noted that mother “continuously digressed” and appeared
to be “pre-occupied with establishing that the children are difficult, defiant
and interested in gang activity.” Mother claimed the last domestic violence
incident with father was in 2016. MGM confirmed the allegations based on
what the children had told her. She also reported that father smoked
marijuana and that mother told the children to deny the allegations.
       At the time of the report, father had “not made himself available to
DCFS” and had not provided any statements. Father had not had any
contact with Y. since the case began. DCFS submitted a last-minute

                                       7
information for the court on March 15, 2019, indicating that its due diligence
search for father “did not yield any contact information.”
III. Adjudication and Disposition
       At the adjudication hearing on March 15, 2019, mother pled no contest
to counts a-1 through a-4, alleging physical abuse of A., J., and S. by mother
and father, and domestic violence between mother and father. She further
stipulated to the children being declared dependents of the court under
section 300 and to their removal from her custody, and agreed to the
proposed case plan. The court found a factual basis for mother’s plea and
sustained counts a-1 through a-4 as to mother, dismissing the remaining
counts. The children remained with MGM, with monitored visitation for
mother. Accordingly, the court found jurisdiction over the children pursuant
to section 300, subdivision (a). The court set the disposition hearing for May
16, 2019.
       In April 2019, DCFS reported that S. and Y. disclosed that father made
contact with the children at MGM’s home on April 9, 2019. Y. opened the door
when she saw father, and he greeted her and gave her a pair of shoes. S. ran
to tell MGM, but by the time MGM got to the door, father was gone. DCFS
reminded MGM to contact law enforcement if father appeared again. DCFS
also detailed ongoing efforts to contact father but stated that father had
failed to make himself available to DCFS.
       Father appeared for the first time at the hearing on May 16, 2019. The
court continued adjudication for the counts involving father and Y. and
ordered DCFS to prepare an updated jurisdiction/disposition report.
       In a last-minute information filed June 19, 2019. DCFS noted that
mother and father “travelled to and appeared conjointly” at the May 16
hearing, but father had failed to contact DCFS since that time. Mother told
DCFS that she and father were not together, but agreed to relay the message
to father to contact the Department. DCFS also reported that mother was
having regular monitored visits with Y. and J., but that A. and S. refused to
have any contact with mother. Y. told the CSW that mother “told me to say I
miss daddy. She wants me to say that but I don’t care.”
       Father contacted DCFS on June 20, 2019. He stated that he decided to
appear at the May 16 hearing to make it clear that the information reported

                                      8
by the children was false. Father denied physically abusing the children and
denied violent altercations with mother. Father acknowledged one past
incidence of violence with mother which the children witnessed, resulting in
the prior DCFS case, but stated “that was a long time ago.” He reported that
he was currently on a waiting list for a domestic violence program. Father
stated that he and mother separated after their violent altercation, and he
was currently homeless. Father acknowledged that he used marijuana to
deal with stress but denied other drug use. Father told the CSW that he
would abide by court orders to regain custody of Y. and expressed a desire to
visit her.
       On June 25, 2019, father pled no contest to counts a-1 through a-4 of
the amended petition. He stipulated to jurisdiction over Y. and her removal
from his custody. He also agreed to the case plan, including drug testing to
show declining marijuana levels, domestic violence and parenting programs,
counseling, and monitored visitation. The court accordingly sustained those
counts as to father and dismissed the remaining counts. Turning to
disposition, the court found by clear and convincing evidence that it was
reasonable and necessary to remove Y. from both parents.
IV. Review Hearings
       DCFS filed a status review report on December 9, 2019 in advance of
the six-month review hearing. The children continued to reside with MGM.
Mother and father reported that they were living together. Mother stated
that the house was condemned by the city and was infested with rats. Father
stated that he was attending classes and visiting Y. weekly. According to
DCFS, father was “appropriate during visits and Y[.] is happy to see her
father.” Y. was well-adjusted to living with maternal grandparents and
appeared to have a strong bond with them. She also had a bond with her
siblings. Maternal grandparents stated they were interested in adopting Y. if
she did not reunify with her parents.
       As of December 2, 2019, father had partially completed his domestic
violence classes and counseling sessions, and finished all 10 parent education
classes. Father had also agreed to submit to 10 random or on demand drug
tests, showing decreasing marijuana levels. If any test was missed or dirty
(apart from decreasing marijuana levels), father agreed to enroll in a full

                                      9
drug rehabilitation program. Between June 21 and November 18, 2019,
father had three no show tests and 20 tests positive for marijuana
metabolites, with varying levels. The CSW encouraged father on October 31,
2019 to enter a full drug program because his marijuana levels were not
declining, but father stated that he would wait for his court date.
       DCFS reported that father consistently visited Y. once a week for four
hours. According to the monitor, Y. was happy to see father, who brought
food for her and would often buy her clothing and toys. Y. would sit on
father’s lap while playing on his phone or on a tablet. Y. told DCFS that she
wanted to go home when her parents stopped fighting.
       During an interview in November 2019, Y. told a CSW that she missed
father but did not want to go home. The following month, when asked
whether she wanted to go home with mother and father, Y. stated, “not yet,
just visit them.” Y. also said she liked living with maternal grandparents.
       DCFS concluded that it would be detrimental to Y. to return to her
parents because neither mother nor father showed insight on the issues that
led to DCFS involvement. Mother and father continued to have a
relationship and mother had not expressed how she would protect the
children. Father had not completed a full drug program and had not made
himself available to DCFS to discuss his progress. Additionally, mother and
father lacked stable, safe housing.
       At the six-month review hearing on December 26, 2019, the court found
that continued jurisdiction was necessary and return of Y. to her parents
would create a substantial risk of detriment. The court ordered continued
family reunification services for both parents and set a 12-month review
hearing for April 2020. That hearing was subsequently continued due to the
COVID-19 pandemic.
       In an April 2020 status review report, mother reported that she was
separated from father. Father stated he was homeless and staying with
paternal grandmother. DCFS reported that Y. was a “playful, happy,
talkative child”, who had “acclimated to the structure and routine at
maternal grandmother’s home” and maintained a strong bond with her
siblings. Y. also had a strong bond with maternal grandparents, who were
providing Y. and her siblings with a stable and safe home environment.

                                     10
       Father had completed domestic violence and parenting classes, as well
as his individual counseling. Father continued to test positive for marijuana
between November 2019 and March 2020 at varying levels. Father continued
his weekly visits with Y., with DCFS reporting that he was attentive to her
needs. DCFS cautioned father that he should limit the use of his cell phone
and instead “interact with [Y.] with the use of books, dolls or crayons.”
Father told DCFS that his goal was to regain custody of Y. and he really
wanted to be in Y.’s life. Y. stated that she loved mother and father.
DCFS’s notes from father’s weekly visits indicated that Y. hugged and kissed
father at the beginning and end of each visit and appeared happy to see him.
The visits took place at a McDonald’s restaurant, where Y. would eat, play,
and talk to father. Often father would buy Y. clothing and toys at a nearby
store. At the end of the visits, father and Y. said “I love you” to each other.
At a visit on March 14, 2020, Y. became upset when father would not let her
use his phone. Father told her to “stop acting up, if you don’t listen . . .
they’re going to take you away.”
       In a March 2020 interview, Y. told the CSW that she felt safe with
MGM. She also said she liked to see father on weekends, father would buy
her food and sometimes they played. Y. told the CSW she wanted to go back
to living with mother and father, but also to be with MGM some days. A., S.,
and J. all stated they were not interested in visiting or reunifying with
mother and wanted to remain with MGM.
       Father told DCFS in March 2020 that his full alcohol and drug program
was closed until further notice due to the pandemic. Father told the CSW he
planned to keep contact with mother so that they could parent Y., and he
would “keep it cool.”
       DCFS opined there was a continuing detriment to returning Y. home to
father because father’s marijuana levels had increased and he had not
completed a full drug program. In addition, DCFS did not have sufficient
information to “attest father has learned insight as to how to be sober.” DCFS
also noted that father’s housing situation remained unstable. Maternal
grandparents were interested in adopting Y. and her siblings. DCFS
recommended the court provide six more months of services for parents.



                                      11
       DCFS filed a status review report on August 19, 2020. In assessing the
current family circumstances, DCFS reported that father had expressed his
desire to do anything required to reunify with Y., but he “does not have a
stable place to live, is not employed, and [has] not complied with all of the
Court requirements.” DCFS stated that father had consistently visited Y.,
but he “lacks the ability to set boundaries” with Y. and had a difficult time
telling the child “no.” Father had started to assist Y. with math and reading
during visits. DCFS noted that father struggled at times with disciplining Y.,
although he had made some progress.
       DCFS reported that Y. was “outgoing, smart and respectful,” was well
bonded to maternal grandparents, and called MGM “mom.” DCFS observed
that Y. was well-adjusted to the home with her maternal grandparents and
had a bond with her siblings. Y. expressed feeling safe at home with MGM.
Y. also liked father and stated that she missed mother. Y. stated that she
wanted to return home with mother and would like to see her more often.
Y.’s therapist reported that she was receiving individual counseling and
conjoint counseling with MGM, and that Y. met her progress goals. The
therapist told the CSW that she was concerned with Y. reunifying with father
“due to gang affiliation.”
       During this period, MGM told DCFS that father brought snacks for Y.
“late or when she demands it.” The CSW reminded MGM that father was not
supposed to come close to the home, but could meet Y. in a nearby parking
lot. MGM also reported that father “hangs out late with his friends, drinks
alcohol and is inhaling helium from balloons.” She was afraid if father found
out she disclosed this information, that he and his friends would retaliate
against her. Y. told the CSW that she would rather go home with mother
than father. Y. also reported that she went to the park alone with father.
       A DCFS team met with MGM and the children, and MGM expressed
concern that father “visits Y[.] whenever he wants and it is having a negative
impact on Y[.]’s behavior,” noting that father “gives Y[.] everything she wants
any time during the day.” MGM stated she was concerned father would hurt
the children, and that father told mother if she did not continue their
relationship, he would hurt A. The team decided to set up two monitored
phone calls and two monitored in-person visits per week between father and

                                      12
Y. The team also met with father, who stated he had been using less
marijuana, but still used it when he was stressed. Father expressed a desire
for unmonitored visits and became emotional when talking about reunifying
with Y. The team explained that father needed to enter the full drug and
alcohol program.
       Father’s monitored in-person and video visits proceeded in August 2020
without incident, with father at times helping Y. with schoolwork. Y.
expressed happiness with having visits with father.
       DCFS reported father’s drug test results from March to August, 2020,
including eight tests between March and June positive for marijuana, but
with generally decreasing levels, and 14 negative tests between April and
August. Father’s levels triggered a full drug program, and father reported
that he had enrolled, but the facility was closed due to the pandemic. On
July 31, a staff member at the facility told the CSW that father “ain’t here no
more,” and had not logged into a virtual class since the pandemic began in
March. The CSW provided father with alternative referrals for a drug
program on August 5, 2020. On August 12, 2020, father told the CSW that
he had enrolled in a drug and alcohol program, but had not yet started it.
Father continued to live with paternal grandmother but did not currently
have a job or a permanent place to live.
       DCFS opined that it would be detrimental to return Y. to father’s
custody because father had only recently enrolled in a drug program and had
not completed it, despite having ample time to do so. Further, father’s
housing situation remained unstable, as he was temporarily living with
paternal grandmother. DCFS remained concerned about unmonitored
contact between Y. and father as it did not have enough information
regarding father’s progress in his drug program. DCFS opined that the risk
to Y. from mother and father remained high, and therefore recommended
terminating family reunification services for both parents.
       At the review hearing in September 2020, the court found that
continued jurisdiction was necessary and that returning Y. to her parents’
custody would create a substantial risk of detriment. The court found that
mother had made substantial progress in her case plan and father had made
partial progress, and ordered continued reunification services for both

                                      13
parents. The court noted that if Y. could not be returned to her parents by
the next court date, it could result in termination of services pursuant to
section 366.26.
V.     Termination
       In its status review report in November 2020, DCFS reported that
father had obtained employment but did not have stable housing and had not
complied with all the court’s requirements. Father tested negative for
marijuana eight times between August and October 2020, and positive once
on October 5. Father stated that the positive result occurred after he smoked
with some friends. Father had enrolled in but not yet completed the full drug
and alcohol program. His counselor reported he had shown improvements.
Father participated in random testing through the program, testing positive
for oxymorphone and cotinine on August 10 and for cotinine on September 4.
Father explained these results by stating that he was having tooth pain and
his friend had given him a pill. Father also enrolled in individual
psychotherapy and had completed six sessions. His therapist opined that
father was motivated to provide a safe and stable home for himself and Y. if
given proper services.
       DCFS reported that father was consistently attending in-person and
video visits with Y. Father “has shown he cares about Y[.] by always making
sure she is fed,” and bringing her food. Father and Y. often played together
during visits and father cautioned Y. to “slow down” when she ran on the
playground. Father “attempted a few times” to work with Y. on schoolwork,
but it was not consistent as Y. would change the subject or say she did not
want to do the work. Father and Y. said “I love you” to each other at the end
of every visit. The video visits between Y. and father did not proceed as
smoothly. Y. often ignored father, instead playing with a phone or iPad.
       On September 10, the CSW cancelled a visit due to safety concerns,
after a car approached outside of father’s home, where Y. and father were
visiting, and the male driver yelled father’s nickname, pulled out a stack of
money, and yelled “I’m on you.” The car left but returned a few minutes
later. The CSW observed the driver stare at father and Y. before driving
away. The CSW cancelled the visit. Father stated that the driver was a



                                     14
friend who had money to repay father from a car accident. The CSW noted
she had observed father’s nickname spray painted outside the home.
       In September 2020, mother told DCFS that she saw father on the street
and he threatened her. Mother had not gotten a restraining order against
father but said she would do so. MGM told DCFS that she was considering
moving because of concerns with A. running into father outside their
apartment and father provoking confrontation with A. A. stated that he saw
father outside, father and his friends stared at A., and A. was concerned for
his safety.
       DCFS received a report of a domestic violence incident in the home
where father was living on October 4, 2020, involving law enforcement.
Father stated he was unaware of the incident. The CSW observed father’s
older brother outside the home under the influence and drinking alcohol.
DCFS concluded that returning Y. to father would be detrimental, as father
had not completed his drug program and had returned inconsistent drug test
results, failing to demonstrate the ability to maintain sobriety. DCFS noted
that father had tested positive for marijuana and oxymorphone while
attending drug counseling and therapy sessions. DCFS further noted safety
concerns with Y. having unmonitored contact with father, citing the incident
outside of father’s home and his unsafe living situation. DCFS recommended
terminating reunification services.
       On November 2, 2020, Y. asked the CSW whether she would still have
visits with father if she returned home to mother. Y. also said that she would
like to live with mother, maternal aunt, and her cousin. She indicated she
understood that would mean she would not live with her siblings, who were
getting adopted, but said that she would visit them.
       The court held the next review hearing on December 1, 2020. Counsel
for Y. noted that both parents had been in at least partial compliance with
their case plan and that Y. had expressed an interest in living with mother.
But she joined in DCFS’s request to terminate reunification services, citing
mother’s statement that father had threatened her and father’s positive drug
tests. Father’s counsel argued that he had done “everything that the
department has asked” and noted that DCFS never asked father about the
threats alleged by mother. He requested unmonitored visitation with Y. and

                                      15
continued services. The court found continued jurisdiction was necessary
under section 300 and that return of Y. to her parents’ custody would create a
substantial risk of detriment. The court also found that mother and father
had made partial progress in their case plans. The court noted that neither
parent had their visits liberalized to unmonitored contact and found that the
“quantity” of father’s contact with Y. was “fair” but the “quality” of that
contact was “very poor.” The court further noted the safety issues related to
father’s visitation. The court terminated reunification services for both
parents and set a permanency planning hearing.
      DCFS filed a section 366.26 report, stating that Y. had a strong bond
with maternal grandparents and with her siblings, and that maternal
grandparents continued to ensure that Y.’s needs were met. Maternal
grandparents were “highly motivated” to move forward with adopting Y. and
providing her with a permanent and stable home.4 Y. told the adoption CSW
that she liked maternal grandparents very much, they were good to her and
loved her. DCFS reported that Y. was happy and comfortable with maternal
grandparents, and was thriving in their care. DCFS recommended that the
court terminate the parental rights of mother and father and proceed with
the adoption process for Y.
      At father’s request, the permanency planning hearing was continued
from March 30, 2021 to May 17, 2021 for a contested hearing. The court
ordered DCFS to file a last-minute information with updated information on
the quality and quantity of the parents’ visits. On April 7, 2021, DCFS
reported that, per maternal grandfather, who acted as the monitor, father
had consistent weekly visits with Y. where they would play on the
playground, father brought food for Y, and at the end, father gave Y. a kiss.
DCFS reported that father tested positive for alcohol on December 4, 2020
and had not tested with DCFS since that date. Father also had not tested
through his drug program since December 19, 2020; he agreed to test in
January and February 2021 but did not do so. Father completed his drug
and alcohol treatment program in February 2021. DCFS also reported that

4     Maternal grandparents were also proceeding with the adoption of Y.’s
siblings, A., S., and J. The court terminated parental rights to those children
in January 2021.
                                      16
MGM stated she was open to maintaining visits between Y. and her parents
post adoption. Mother agreed with the permanent plan for Y.
       In the May 4, 2021 status review report, Y. told DCFS that she wanted
to live with mother and her cousins, but also with her siblings. DCFS
observed that Y. appeared to be healthy and thriving in her placement,
calling maternal grandparents “mom” and “papa” and improving her
academic grades. Maternal grandparents ensured Y.’s needs were met,
including assisting with her academics, taking her to her medical and
therapy appointments, and taking the lead in monitoring Y.’s visits with her
parents. DCFS therefore recommended Y. continued to be placed with
maternal grandparents, with the goal of adoption.
       The court held the permanency planning hearing on May 17, 2021.
Father testified that he was currently visiting with Y. once per week for four
hours. From March to December 2020, he had only video visits due to the
pandemic. He described his in-person visits as mostly playing with Y. and
“here and there” he would try to work on schoolwork with Y. He said that Y.
would tell him she missed him and mother. He testified that he and Y. loved
each other and he felt like they had a close relationship. He also brought Y.
breakfast every visit, and bought her anything else she needed, such as
clothing, toys, and food.
       Counsel for Y. agreed with DCFS’s recommendation to terminate
parental rights. She commended father for his regular visitation, but argued
that “a mere showing that there’s some benefit to the parent-child
relationship is insufficient to meet the parental exception to adoption.” She
argued that Y. had been placed with maternal grandparents for more than
two of her seven years, and that her siblings were moving forward with
adoption. As such, she asserted that it was in Y.’s best interest to move
forward with the adoption. Mother also submitted to DCFS’s
recommendation.
       Father’s counsel asked the court to find that the parental benefit
exception applied, arguing that father had maintained regular visitation
throughout the case and had been “very engaged with his child.” He argued
that it was “very clear that this is more than just some incidental benefit for
Y[.] for this relationship to continue,” because father stood in a parental role

                                       17
with Y. and “is not a mere playmate for her.” He argued that father and Y.
were strongly bonded, that father did homework with Y., regularly provided
her with necessities, and provided her with advice and guidance. He also
noted that the pandemic had restricted father’s visits and cautioned the court
to “conduct its analysis within the context of the visitation that father had
been allowed.” Counsel for DCFS acknowledged that father had a good,
affectionate relationship with Y., but argued that “something far more
significant” was required. He contended father failed to show that his bond
with Y. was so significant that severing it would be a detriment to Y. He
argued that Y. had “moved on significantly in her life,” and that MGM now
was “her primary bond.”
       The court found that continued jurisdiction was necessary and by clear
and convincing evidence that Y. was adoptable. The court found that
although father “has maintained regular visitation with the child and the
child has established a friendly bond, a loving bond with the father . . . any
benefit accruing to the child from her relationship with the father is
outweighed by the physical and emotional benefit the child will receive
through the permanency and stability of adoption, and that adoption is in
[the] best interest of the child.” The court noted that “while the interaction
between the father and Y[.] will always confer some incidental benefit, that
loving and frequent relationship is not enough to overcome the need for Y[.]’s
stability.” The court reasoned that Y. had been placed with MGM for over
two years and father had “not shown that he has occupied a meaningful
parental role.” The court acknowledged father’s testimony that he had fed Y.,
bought things for her, and discussed homework, but found “there is evidence
that helping the child with homework was not consistently done at every visit
and that the father was not able to engage or help the minor with her
homework at every visit. The child seemed to be preoccupied with other
things. . . . The visits with the father and the child appeared to be very
friendly, but they appear to be more of play dates than being in a parental
role for the father.”
       Accordingly, the court found there was no compelling reason to
determine that termination of parental rights would be detrimental, as Y.
had been with maternal grandparents for more than two years, was with her

                                      18
siblings, and maternal grandparents had provided daily care and consistently
met Y.’s “educational, developmental, medical, and emotional needs,” thus
their bond was “much stronger.” The court also found “no evidence of
significant emotional attachment between the minor and the father, although
she says she misses [her parents]. But that mere resuscitation of her
affection for the mother and father does not overcome the strong bond that
she has with her maternal grandparents. It is in the child’s best interest to
maintain her stability and permanency. It would be detrimental to the child
to be returned home to the mother and father.”
       Having found that no exception to adoption applied, the court
terminated mother’s and father’s parental rights. The court designated
maternal grandparents as the prospective adoptive parents.
       Father timely appealed.
                                   DISCUSSION
       Father contends the court erred in finding that the parental benefit
exception to adoption did not apply and terminating his parental rights
pursuant to section 366.36. We find the court did not abuse its discretion in
concluding that father had not established the necessary exception. We
therefore affirm.
I.     Legal Principles
       A.     Parental benefit exception
       Section 366.26’s express purpose is “to provide stable, permanent
homes” for dependent children. (§ 366.26, subd. (b).) If the juvenile court has
decided to end reunification services, adoption is the legislative preference.
(§ 366.26, subd. (b)(1); see also In re Celine R. (2003) 31 Cal.4th 45, 53
[“‘Adoption is the Legislature’s first choice because it gives the child the best
chance at [a full] emotional commitment from a responsible caretaker.’
[Citation.]”].) Thus, once the juvenile court finds the child is adoptable, “the
court must order adoption and its necessary consequence, termination of
parental rights,” unless a parent can demonstrate one of the exceptions set
forth in section 366.26 applies. (In re Celine R., supra, 31 Cal.4th at p. 53;
see also § 366.26, subd. (c)(1); In re Caden C. (2021) 11 Cal.5th 614, 625
(Caden C.).)



                                       19
       The specified circumstances in section 366.26, subdivision (c)(1)(B) are
“actually, exceptions to the general rule that the court must choose adoption
where possible.” (In re Celine R., supra, 31 Cal.4th at p. 53.) They “‘must be
considered in view of the legislative preference for adoption where
reunification efforts have failed.’ [Citation.] At this stage of the dependency
proceedings, ‘it becomes inimical to the interests of the minor to heavily
burden efforts to place the child in a permanent alternative home.’
[Citation.] The statutory exceptions merely permit the court, in exceptional
circumstances [citation], to choose an option other than the norm, which
remains adoption.” (Ibid.; see also In re A.L. (2022) 73 Cal.App.5th 1131,
1150.)
       The exception at issue here is the parental benefit exception, which
permits the selection of another permanent plan if “[t]he parents have
maintained regular visitation and contact with the child and the child would
benefit from continuing the relationship.” (§ 366.26, subd. (c)(1)(B)(i).) In
Caden C., supra, 11 Cal.5th 614, our Supreme Court “discern[ed] three
elements the parent must prove” to establish the parental benefit exception
under section 366.26, subdivision (c)(1)(B)(i). (Id. at p. 631.)
       First, the parent asserting the exception must show “regular visitation
and contact with the child, taking into account the extent of visitation
permitted.” (Caden C., supra, 11 Cal.5th at p. 636.) This element is
“straightforward,” assessing whether the parent visits consistently. (Id. at p.
632.)
       Second, the parent must show that “the child has a substantial,
positive, emotional attachment to the parent—the kind of attachment
implying that the child would benefit from continuing the relationship.”
(Caden C., supra, 11 Cal.5th at p. 636.) In assessing whether the child would
benefit from continuing their relationship with the parent, “the focus is the
child. And the relationship may be shaped by a slew of factors, such as ‘[t]he
age of the child, the portion of the child’s life spent in the parent’s custody,
the “positive” or “negative” effect of interaction between parent and child, and
the child’s particular needs.’ [Citation.]” (Id. at p. 632.) Thus, “courts often
consider how children feel about, interact with, look to, or talk about their
parents. [Citations.]” (Ibid.)

                                       20
       For the third element, the parent must show that terminating the
parent-child attachment “would be detrimental to the child even when
balanced against the countervailing benefit of a new, adoptive home.” (Caden
C., supra, 11 Cal.5th at p. 636.) “Because terminating parental rights
eliminates any legal basis for the parent or child to maintain the
relationship, courts must assume that terminating parental rights
terminates the relationship. [Citations.] What courts need to determine,
therefore, is how the child would be affected by losing the parental
relationship—in effect, what life would be like for the child in an adoptive
home without the parent in the child’s life. [Citations.]” (Id. at p. 633.) This
evaluation consists of a “subtle, case-specific inquiry[,]” including
consideration of whether “the benefit of placement in a new, adoptive home”
outweighs the harm the child “would experience from the loss of [a]
significant, positive, emotional relationship” with the parent. (Ibid.) In
making this detriment determination, the juvenile court does “not look to
whether the parent can provide a home for the child,” and “is not comparing
the parent’s attributes as custodial caregiver relative to those of any potential
adoptive parent(s).” (Id. at p. 634.)
       B.     Standard of review
       In Caden C., supra, 11 Cal.5th 614, our Supreme Court clarified the
standard of review applicable to a juvenile court’s findings regarding the
parental-benefit exception. The first two elements—regular visitation and a
beneficial relationship—involve determinations that are essentially factual;
we therefore review those findings for substantial evidence. (Id. at p. 640.)
The third element requires the juvenile court to determine whether any harm
the child would suffer from severance of the parental bond would outweigh
the benefit to the child of adoption. (Ibid.) This requires a “hybrid” standard
of review. (Id. at pp. 640-641.) Like the first two elements, the juvenile court
must make a series of factual determinations including determinations about
the child’s relationship with the parent, which we review for substantial
evidence. (Id. at p. 640.) However, “the ultimate decision—whether
termination of parental rights would be detrimental to the child due to the
child’s relationship with his [or her] parent—is discretionary and properly
reviewed for abuse of discretion.” (Ibid.)

                                       21
      We also note that, unlike in Caden C., the juvenile court here found
that father did not meet his burden of proving the exception. In such a case,
where the trier of fact has “expressly or implicitly concluded that the party
with the burden of proof did not carry the burden and that party appeals, it is
misleading to characterize the failure-of-proof issue as whether substantial
evidence supports the judgment. This follows because such a
characterization is conceptually one that allows an attack on (1) the evidence
supporting the party who had no burden of proof, and (2) the trier of fact’s
unassailable conclusion that the party with the burden did not prove one or
more elements of the case [citations].” (In re I.W. (2009) 180 Cal.App.4th
1517, 1528, overruled on other grounds by Conservatorship of O.B. (2020) 9
Cal.5th 989.) Thus, to the extent father challenges the juvenile court’s
findings regarding his failure of proof, we determine whether the evidence
compels a finding in his favor as a matter of law, asking whether that
evidence was uncontradicted and unimpeached and of such a character and
weight as to leave no room for a judicial determination it was insufficient to
support a finding. (In re I.W., supra, 180 Cal.App.4th at p. 1528.)
II.   Analysis
      A.     No reliance on an impermissible factor
      Father first contends that the juvenile court “inserted an impermissible
factor” into its analysis of the parental benefit exception. He cites the court’s
statement that “[i]t would be detrimental to the child to be returned home to
mother and father.” Father argues that this statement demonstrates that
the court improperly assessed his current ability to provide a home for Y. and
relied on his continued struggles (such as with sobriety) as a basis to reject
application of the parental benefit exception. We find no error in the court’s
analysis.
      In Caden C., the high court explained: “A parent’s continued struggles
with the issues leading to dependency are not a categorical bar to applying
the exception. . . . [W]hen the court sets a section 366.26 hearing, it
terminates reunification services for the parent. [Citation.] Thus, when the
court holds a section 366.26 hearing, it all but presupposes that the parent
has not been successful in maintaining the reunification plan meant to
address the problems leading to dependency. [Citation.]” (Caden C., supra,

                                       22
11 Cal.5th at p. 637.) Thus, “the parent’s struggles with issues such as those
that led to dependency are relevant only to the extent they inform the specific
questions before the court: would the child benefit from continuing the
relationship and be harmed, on balance, by losing it? The parent’s continuing
difficulty with mental health or substance abuse may not be used as a basis
for determining the fate of the parental relationship by assigning blame,
making moral judgments about the fitness of the parent, or rewarding or
punishing a parent.” (Id. at p. 638.)
       We find no basis in the record to support father’s contention that the
juvenile court impermissibly relied on his current fitness for custody as a
factor in its analysis of the parental-benefit exception.5 Apart from the single
remark father cites, the court did not make any reference to or findings
regarding any of the issues that led to the dependency, such as father’s
substance use, physical abuse of his step-children, and history of domestic
violence with mother, nor did the court base its findings on the ongoing
concerns raised by DCFS regarding the stability and safety of his living
situation. Instead, the record reveals that the court properly discussed and
assessed the bond Y. had with father and whether that bond outweighed the
benefits of Y.’s adoption by maternal grandparents. Based on this context, we
conclude that the record does not indicate the juvenile court considered any
improper factors in declining to apply the parental benefit exception.
       B.     Case-specific inquiry
       Father also argues that the juvenile court erred by failing to conduct
the case-specific weighing required under Caden C. We disagree.
       It is undisputed that father met the first element under Caden C.,
consistent visitation with Y. The trial court found as much and we agree that
substantial evidence supports that finding.
       Respondent DCFS also states that the trial court’s finding that Y. had a
“friendly” and “loving bond with father” could arguably establish the second
element. We do not necessarily agree with respondent that father met his

5     We note that the juvenile court did not have the benefit of the analysis
in Caden C., which was issued a few weeks after the permanency planning
hearing here. Nevertheless, we find the juvenile court’s analysis was
consistent with the holdings in Caden C.
                                       23
burden to establish this element, particularly in light of the amount of time
Y. spent outside father’s custody and the court’s finding that his interactions
with Y. were more akin to playdates than visits demonstrating that Y. had a
“substantial, positive” attachment to father. (Caden C., supra, 11 Cal.5th at
p. 632.) However, we will accept respondent’s concession and turn to the
third element.
       The dispute here thus turns on whether father established the third
element of the parental benefit exception. We conclude the court did not
abuse its discretion by finding the benefits Y. would gain through adoption by
maternal grandparents would outweigh any harm she would suffer due to
termination of her relationship with father.
       As the juvenile court observed, Y. had been placed with maternal
grandparents, along with her siblings, for over two years at the time of the
permanency planning hearing. Throughout that time, maternal
grandparents expressed interest in providing a permanent home for all four
children if they failed to reunify with their parents. It is undisputed that
maternal grandparents consistently provided a safe, stable, and nurturing
environment for Y., and ensured her needs were met. The record reflects that
Y. had a close, loving bond with maternal grandparents, calling them “mom”
and “papa,” as well as a strong bond with her siblings, who were also being
adopted into the same household. Based on this evidence, the juvenile court
reasonably could find Y. would derive substantial benefits from placement in
an adoptive home with maternal grandparents and her siblings.
       Moreover, the trial court found that father had failed to establish that
his relationship with Y. was so significant that its termination would result
in detriment outweighing those benefits. The court found that the
relationship between Y. and father, while mostly positive and loving, was
closer to that of playmates than a significant bond between a parent and
child. Father contends in making this finding, the court erroneously inserted
a requirement that he occupy a “parental” role with Y. He argues that under
Caden C., supra, 11 Cal.5th at p. 278, the court cannot require a parent to
show that he or she occupies a parental role in the child’s life. We disagree
with father’s contention that the court required such a showing here. Instead,
the court properly considered “the strength and quality of the parent’s

                                      24
relationship with the child, including whether that parent has a parental
role,” as relevant to its determination that the benefits of adoption
outweighed any detriment from severance of the parental relationship. (In re
A.L., supra, 73 Cal.App.5th at p. 1157.)
        We also note that, in contrast to Caden C., the record does not contain
any evidence suggesting Y. had difficulty separating from father at the end of
visits or that Y. had such an “intense” bond with father that severing the
relationship would lead to trauma such as emotional instability, acting out,
difficulties in school, insomnia, anxiety, or depression. (Caden C., supra, 11
Cal.5th at p. 628 [relying on expert testimony].) Indeed, Y.’s counsel agreed
with the Department’s recommendation to terminate parental rights.
        We reject father’s contention that the court failed to “engage in a subtle
[and] detailed analysis of the nature of the relationship” between Y. and
father, as required by Caden C. Father argues that the court could not
conduct this analysis because DCFS “provided very little information . . .
about the quality of Y[.]’s feeling for Father and the emotional impact it
would be on [sic] the child to sever[ ] that relationship.” As a result, father
contends the court impermissibly made “assumptions about how the child
felt” based on father’s actions.
        The record does not support this contention. DCFS’s reports included
detailed notes on over 18 months of visits between Y. and father, including
descriptions of father’s interactions with Y. during those visits. In addition,
DCFS detailed numerous interviews with Y. and her therapist regarding Y.’s
feelings about father and the nature of their relationship. As such, father’s
reliance on In re J.D. (2021) 70 Cal.App.5th 833 (J.D.) is inapposite. Father
quotes dicta from J.D., in which the court observed: “[I]n evaluating the
record, we cannot overlook the fact the agency provided very little
information in its prior reports ... about the quality of [the] mother's
relationship with [her son] or even the nature of her interactions with him
during visitation. That was not appropriate and did a disservice not just to
[the] mother and [her son] but also the juvenile court.” (Id. at p. 860.)
However, unlike the reports in J.D., the DCFS reports here “provided
objective, disinterested information about the quality of [Y.’s] attachment to .
. . [father.]” (Id. at p. 861.) The court was entitled to rely on this evidence,

                                        25
along with father’s testimony and the remainder of the record, to assess the
nature of Y.’s relationship with father.6
       Similarly, father’s contention that DCFS committed a “shocking
misstep” by failing to provide a bonding study is meritless. In assessing the
applicability of the parental benefit exception, any party may request a
bonding study, and the court has discretion to order one “to illuminate the
intricacies of the parent-child bond so that the question of detriment to the
child may be fully explored.” (In re S.R. (2009) 173 Cal.App.4th 864, 869; see
also Caden C., supra, 11 Cal.5th at p. 633, fn. 4 [“Trial courts should
seriously consider, where requested and appropriate, allowing for a bonding
study or other relevant expert testimony.”].) Father did not request a
bonding study here and has not shown that the juvenile court’s failure to
order one sua sponte was an abuse of its discretion.
       On this record, we cannot conclude that the juvenile court abused its
discretion by finding the benefits of placing Y. in an adoptive home with
maternal grandparents and her siblings outweighed any detriment she would
suffer due to the loss of her relationship with father. Thus, the juvenile court
did not err in concluding father failed to satisfy the third element of the
parental benefit exception.
                                 DISPOSITION
      The order is affirmed.
           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                    COLLINS, J.




6      To the extent father contends the juvenile court was required to make
specific findings in declining to apply the parental benefit exception, he
forfeited that argument by failing to object below. (See In re E.A. (2012) 209
Cal.App.4th 787, 790–791.) Moreover, the court was not required to explain
its reasons for refusing to apply the exception. (In re A.L., supra, 73
Cal.App.5th at p.1156.)
                                       26
We concur:



WILLHITE, ACTING P.J.




CURREY, J.




                        27